Cite as: 562 U. S. ____ (2010)           1

                      ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
ROBERT K. WONG, WARDEN v. ANTHONY BERNARD
                 SMITH, JR.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

            No. 09–1031. Decided November 1, 2010


  The petition for a writ of certiorari is denied.

  JUSTICE ALITO, with whom THE CHIEF JUSTICE and
JUSTICE SCALIA join, dissenting from denial of certiorari.
   The Court of Appeals granted habeas relief in this case
after concluding that a state trial judge unconstitutionally
coerced the jury by commenting and offering an opinion on
the evidence. Because that decision cannot be reconciled
with the Antiterrorism and Effective Death Penalty Act of
1996 (AEDPA), see 28 U. S. C. §2254(d)(1), and gives short
shrift to a venerable common-law practice, I would grant
the petition for writ of certiorari.
                             I
  After they learned that Eugene and Deanna S. had won
some money at a casino, respondent Anthony Smith and
codefendant James Hinex drove to the couple’s Sacra
mento home, burglarized it, and robbed both victims at
gunpoint. During the robbery, one of the defendants put a
gun to the head of Mrs. S. and forced her to perform oral
copulation. Both Smith and Hinex were arrested and
charged under California law with one count of residential
burglary and two counts of residential robbery. Cal. Penal
Code Ann. §§459 (West 2010), 211 (West 2008). Smith
was also charged with forcible oral copulation. §288a(c)
(West 2008). At trial, the jury deliberated for a little over
two days before convicting both defendants on the bur
glary and robbery counts. The jury had a more difficult
2                       WONG v. SMITH

                       ALITO, J., dissenting

time reaching agreement on the oral-copulation count.
Tests showed that semen recovered from the crime scene
matched Smith’s DNA, but Mrs. S. had originally identi
fied Hinex as her attacker.
    On the fourth day of deliberations, one juror sent the
judge a note stating that he was unable to vote to convict
Smith on the oral-copulation count because he thought the
DNA evidence was unreliable. The trial judge then gave
the jury a modified version of an Allen charge. See Allen
v. United States, 164 U. S. 492 (1896). When further
deliberations proved fruitless, the judge decided to exer
cise the judicial authority, as recognized by the State
Constitution, to “comment on the evidence.” See Cal.
Const., Art. VI, §10.
    At the outset, the judge reminded the jurors that they
were the “ ‘exclusive judges of the facts.’ ” Smith v. Curry,
580 F. 3d 1071, 1077 (CA9 2009). He explained that his
comments were not intended “ ‘to impose [his] will’ ” on the
jury, but only to review “certain evidence” that they “ ‘may
not have considered.’ ” Ibid. The judge thought it “ ‘impor
tant’ ” for the jury to consider the statements Smith and
Hinex “ ‘made to law enforcement following their arrests,’ ”
particularly the “ ‘consistencies and inconsistencies’ ”
between those statements. Ibid. The judge pointed out
that Smith told police that both he and Hinex entered the
house. Smith stated that he found Mrs. S. in a back bed
room, that Smith was armed at the time, and that Mrs. S.
gave Smith a $100 bill. Id., at 1077–1078. The judge
noted that Hinex also “ ‘said Smith went to the back of the
house . . . and closed the door.’ ” Id., at 1077. But Hinex
denied going inside the house himself. The judge played
the tapes of both defendants’ statements for the jury. He
told them to consider and discuss the statements during
deliberations. Finally, the judge reiterated that his “ ‘com
ments [were] advisory only’ ” and that the jurors remained
“ ‘the exclusive judges’ ” of the facts and the “ ‘credibility of
                 Cite as: 562 U. S. ____ (2010)            3

                     ALITO, J., dissenting

witnesses. ’ ” Id., at 1078. The jury continued their delib
erations; a short time later, they returned a guilty verdict
against Smith on the oral-copulation count.
  Smith argued on appeal that the judge’s comments
coerced the jury’s verdict. A California intermediate
appellate court rejected that claim. The California Su
preme Court denied review. Smith then filed a federal
petition for writ of habeas corpus, 28 U. S. C. §2254, which
the District Court granted. A split Ninth Circuit panel
affirmed.
                               II
   Smith’s claim on federal habeas is that the California
appellate court unreasonably applied this Court’s clearly
established law forbidding coercive jury instructions.
§2254(d)(1); see Brief in Opposition 12. “[C]learly estab
lished” law under §2254(d)(1) consists of “the holdings, as
opposed to the dicta, of this Court’s” cases. Williams v.
Taylor, 529 U. S. 362, 412 (2000). An “unreasonable ap
plication” of that law involves not just an erroneous or
incorrect decision, but an objectively unreasonable one.
Renico v. Lett, 559 U. S. ___ (2010).
   The clearly established law relevant to this case is
sparse. Just one of this Court’s decisions, Lowenfield v.
Phelps, 484 U. S. 231 (1988), has addressed the constitu
tional rule against coercive jury instructions. And Lowen
field held only that, on the totality of the circumstances
present there, no unconstitutional coercion resulted. Id.,
at 241. The Court has also decided several cases on the
specific practice of judicial comment on the evidence. E.g.,
Quercia v. United States, 289 U. S. 466 (1933). But all of
those cases arose under this Court’s supervisory power
over federal courts; they set no clearly established consti
tutional limits under AEDPA. See Early v. Packer, 537
U. S. 3, 10 (2002) (per curiam). As a result, the clearly
established law in this area provides very little specific
4                           WONG v. SMITH

                           ALITO, J., dissenting

guidance. About all that can be said is that coercive in
structions are unconstitutional, coerciveness must be
judged on the totality of the circumstances, and the facts
of Lowenfield (polling a deadlocked jury and reading a
slightly modified Allen charge) were not unconstitutionally
coercive. See 484 U. S., at 237–241.
   A general standard such as this gives state courts wide
latitude for reasonable decisionmaking under AEDPA.
Yarborough v. Alvarado, 541 U. S. 652, 664 (2004) (“The
more general the rule, the more leeway courts have in
reaching outcomes in case-by-case determinations”). That
latitude is wider still in this case, as no constitutional
decision of this Court has ever explained how the general
rule against “coercion” applies to the traditional practice of
judicial comment on the evidence. Cf. Carey v. Musladin,
549 U. S. 70, 76 (2006).
   For centuries, trial judges have enjoyed authority to
comment on the evidence. At common law, the judge was
empowered to “weig[h] the evidence” and share an “opin
ion” with the jury, even “in matter of fact.” 2 M. Hale,
History of the Common Law of England 147 (5th ed. 1794)
(hereinafter Hale).* The practice is well established in
this Court’s cases as well. The Court has recognized that
a trial judge has “discretion” to “comment upon the evi
dence,” to call the jury’s “attention to parts of it which he
thinks important,” and to “express his opinion upon the
facts.” Vicksburg & Meridian R. Co. v. Putnam, 118 U. S.
545, 553 (1886); Quercia, supra, at 469.
——————
   * See J. Thayer, Preliminary Treatise on Evidence at Common Law
188, n. 2 (1898) (trial by jury “in a form which would withhold from the
jury the assistance of the court in dealing with the facts” is not “trial by
jury in any historic sense of the word”); 9 J. Wigmore, Evidence §2551,
p. 664 (J. Chadbourn rev. 1981) (hereinafter Wigmore) (comment on the
evidence “existed at common law since the beginning of jury trial, and
must be regarded historically as an essential and inseparable part of
jury trial”).
                 Cite as: 562 U. S. ____ (2010)           5

                     ALITO, J., dissenting

  To be sure, the practice has for many years been on the
wane. Comment on the evidence has always been more
popular in Britain than it ever was in this country. See 9
Wigmore §2551, at 666. That said, federal courts and
several States continue to recognize judicial authority to
comment on the evidence, and California expressly pro
tects the practice in its State Constitution. Cal. Const.,
Art. VI, §10.
  This long tradition, combined with the complete absence
of constitutional precedent on how to apply Lowenfield’s
anticoercion principle in this context, shows that federal
courts should tread lightly when faced with a claim that
judicial comment on the evidence runs afoul of clearly
established federal law. Outside of extreme cases, most
decisions approving traditional uses of this common-law
practice should fall within the bounds of reasonable deci
sionmaking under AEDPA.
                            III
  Here, the California appellate court did not unreasona
bly apply this Court’s clearly established law. The trial
judge, before commenting on the evidence, made clear that
the jurors remained the exclusive judges of the facts and
that the judge’s comments were advisory only. 580 F. 3d,
at 1077. The judge then directed the jurors to particular
evidence—the defendants’ initial statements to police—
and highlighted for them certain “ ‘consistencies and in
consistencies’ ” between those statements. Ibid. This
practice of drawing the jury’s “attention to parts” of the
evidence that the judge thinks “ ‘important’ ” lies at the
recognized core of the common-law power to comment on
the evidence. See Vicksburg, supra, at 553; Hale 147 (The
judge “is able, . . . in matters of fact, to give [the jury]
great light and assistance, by . . . observing where the
question and knot of the business lies; and by showing
them his opinion even in matter of fact” (some capitaliza
6                     WONG v. SMITH

                     ALITO, J., dissenting

tion omitted)). Neither the trial judge’s decision to employ
the practice here nor the state appellate court’s approval
of the instruction ran afoul of clearly established federal
law.
   The Ninth Circuit’s contrary decision rested in large
measure on its concern that the comments “pointed the
jury to evidence leading to a particular verdict,” while
omitting to mention other evidence favorable to Smith.
580 F. 3d, at 1081, 1083. But the common-law privilege to
comment on the evidence has never required a compendi
ous summary. Rather, the judge has traditionally enjoyed
the power to focus on the particular evidence the judge
thinks important, and to share with the jury an opinion on
that evidence. Vicksburg, supra, at 553; Quercia, 289
U. S., at 469. It was not unreasonable under this Court’s
clearly established law for the California appellate court to
approve that practice here.
   The Ninth Circuit’s opinion also suggests that, when a
jury is “deadlocked,” the judge may provide only “appro
priate encouragement . . . to deliberate,” and must refrain
from providing the “judge’s selective view of the evidence.”
580 F. 3d, at 1080. None of this Court’s constitutional
cases establish such a rule. And this Court’s supervisory
power cases (which, if anything, set a more demanding
standard than the constitutional minimum) have specifi
cally upheld judicial comments that provide a particular
“view of the evidence” to an apparently deadlocked jury.
See Simmons v. United States, 142 U. S. 148, 155 (1891)
(no error where judge denied deadlocked jury’s request to
be discharged and told them “that he regarded the testi
mony as convincing”). Nothing in this Court’s clearly
established law prohibits the trial judge from offering an
opinion to a jury that is struggling to reach a verdict.
   The Ninth Circuit was also troubled that the trial
judge’s comments appeared to be designed to address the
concerns of the holdout juror. 580 F. 3d, at 1082. And the
                  Cite as: 562 U. S. ____ (2010)            7

                      ALITO, J., dissenting

panel majority disapproved of the trial judge’s “mandatory
language” directing the jury to “ ‘consider and discuss’ ” the
evidence highlighted by the court. Id., at 1082–1083.
Whatever potential for coercion these comments caused,
the California appellate court’s decision upholding them
“was clearly not unreasonable” under the general Lowen
field standard. See Renico, 559 U. S., at ___ (slip op., at
12). I would grant certiorari in this case and correct the
Ninth Circuit’s error.